Citation Nr: 0728922	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-41 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to July 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
on appeal.


FINDING OF FACT

The service-connected hypertension disability picture is not 
shown to be manifested by diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more, nor has he had a history of 
diastolic blood pressures predominantly 100 or more requiring 
continuous medication for control.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
service-connected hypertension are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran contends that his service-connected hypertensive 
vascular disease is more serious than currently evaluated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 10 
percent disability rating is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

The veteran's service-connected hypertensive vascular disease 
is currently evaluated as noncompensable under DC 7101.  As 
explained above, to obtain a compensable rating, 10 percent, 
diastolic pressure must be predominantly 100 or more or 
systolic pressure must be predominantly 160 or more; or, the 
veteran must have a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  

The blood pressure readings taken during the pendency of the 
veteran's claim have fallen short of these measurements.  VA 
clinic records reveal the following relevant blood pressure 
readings: 128/61, 113/66, and 127/72.  See Patrick Air Force 
Base Medical Records (July 2002, Dec. 2002, Nov. 2003).

The Board notes that the veteran submitted a January 2001 
medical record from Patrick Air Force Base noting a blood 
pressure reading of 181/98.  This record was already a part 
of the claim's file.  While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

In March 2004, the veteran underwent a VA examination.  The 
examiner noted that, before treatment, the veteran's blood 
pressure readings were in the range of 150 to 160 on the 
systolic side and 90 to 100 on the diastolic side.  The 
veteran's medications also used to be at a higher dosage.  
However, the examiner noted that the veteran's medications 
have been cut because his blood pressure readings have 
normalized.  The veteran's blood pressure in the right arm 
was 110/66 and 110/75 in the left arm, taken at three 
separate determinations.  Therefore, the examiner stated that 
it is not at least as likely as not that the veteran's 
hypertensive disease has worsened.  The examiner further 
stated that the hypertension was extremely well controlled.    

The medical evidence of record does not support a compensable 
rating.  His diastolic blood pressure is not predominantly 
100 or more; or, systolic blood pressure is not predominantly 
160 or more, nor does he meet the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more requiring continuous medication for 
control.  It is noted that the January 2001 medical record 
referred to above shows when medication was initially 
prescribed for hypertension and his diastolic pressure at 
that time was less than 100; therefore, it cannot be said 
that pressures predominantly 100 or more led to medication 
being prescribed.  In fact, no diastolic pressures of 100 or 
more have ever been documented in this case. 

Accordingly, the criteria for a compensable rating for the 
veteran's hypertensive vascular disease have not been met.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Nov. 2003, Jan. 2005).  As such, VA fulfilled 
its notification duties.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the appealed March 2004 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorder and 
that effective dates for the evaluation had also been 
established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
and VA clinic records are available, and there is no 
pertinent evidence that is not currently part of the claim's 
file.  Additionally, the veteran was afforded a VA 
examination.  The representative has argued that the VA 
examination was inadequate as it failed to comply with Note 1 
to DC 7401.  However, while this note deals primarily with 
the criteria for diagnosing hypertension, it has no 
applicability to the instant case where hypertension has 
already been established as a clear cut medical entity.  The 
examination is considered to be adequate for the purpose of 
disability evaluation.  Hence, VA has fulfilled its duty to 
assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased (compensable) rating for service-
connected hypertension is denied.   


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


